DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 was filed after the mailing date of the application on 2/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106-b, 101-d, 101-e, 101-f, 116-g, 109-g.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the one or more cold surfaces include a rotating scrapper to remove the solidified form of the second fluid from a drum-shaped cold surface” must be shown or the feature(s) canceled from the claim(s).  It is noted a rotating scrapper is not illustrated. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains legal phraseology “embodiments” and the first sentence is an incomplete sentence. Additional the abstract recites the phrase “may” which makes the abstract unclear as to what is required.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a solid production system” in claim 32.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a solid production system corresponds to the systems in Figs. 2a-4, Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the one or more solidified shapes are formed with at least a predictable size or a predictable shape" in claims 48, 49 is a relative term which renders the claim indefinite.  The term "predictable" is not defined by the claim, the specification does not provide a standard for Thus, as used to qualify the size and shape of the solidified shape, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.
Claims 50-52 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemrle et al (US 20170167770).
Regarding claim 32, Hemrle teaches a solid production system (1) comprising: a first fluid (paragraph 0033); a second fluid (paragraph 0033), wherein the first fluid and the second fluid are immiscible with respect to each other (immiscible, paragraph 0033); and one or more surfaces (condensation surface, paragraph 0036) configured to contact the first fluid and the second fluid with each other and to form one or more solids (volatile additive forms a film, paragraph 0038) from the second fluid.
Regarding claim 34, Hemrle teaches the one or more surfaces includes one or more coils (heat exchanger element with hydrophobic coating, paragraph 0027) configured to solidify at least a portion of the second fluid (paragraph 0038).
Further, it is understood, claim 34 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 37, Hemrle teaches the first fluid includes a non-polar material (HFE000, FHE7100, R245fa, paragraph 0032) and the second fluid includes a polar material (water, paragraph 0032).
Regarding claim 39, Hemrle teaches the first fluid includes at least water (water, paragraph 0032)
Regarding claim 40, Hemrle teaches the first fluid includes a polar material (water, paragraph 0032) and the second fluid includes a non-polar material (HFE000, FHE7100, R245fa, paragraph 0032).
Regarding claim 41, Hemrle teaches the first fluid includes at least water (water, paragraph 0032)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemrle in view of Kawagoe (US 2004/0167231)
Regarding claim 35, Hemrle teaches the invention as described above but fails to explicitly teach wherein the one or more surfaces include one or more cold surfaces such that the first fluid has an affinity for the one or more cold surfaces.
However, Kawagoe teaches the one or more surfaces include one or more cold surfaces such that the first fluid (water forms ice on the heat exchanger, paragraph 0006) has an affinity for the one or more cold surfaces to efficiently form W/O-type suspension by adding activity compound in a mixed solution of water and oil.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Hemrle to include the one or more surfaces include one or more cold surfaces such that the first fluid has an affinity for the one or more cold surfaces in view of the teachings of Kawagoe to efficiently form W/O-type suspension by adding activity compound in a mixed solution of water and oil.
Regarding claim 38, Hemrle teaches the invention as described above but fails to explicitly teach the first fluid includes at least hydrocarbon oil, aromatic oil, fluorinated oil, or silicone oil.
However, Kawagoe teaches the first fluid includes silicone oil (silicone oil, paragraph 0022).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Hemrle to include silicone oil in view of the teachings of Kawagoe to efficiently form W/O-type suspension by adding activity compound in a mixed solution of water and oil.
Claims 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemrle in view of Donoghue et al (US 5858957)
Regarding claim 42, Hemrle teaches the invention as described above but fails to explicitly teach the second fluid includes at least fluorinated oil, cresol, high molecular weight silicon oil, high molecular weight hydrocarbon oil, high molecular weight paraffin, thermoset polymer, or metallic alloy.
However, Donoghue teaches the second fluid includes paraffin (Col. 14, lines 10) to provide a new and versatile process for an even wider range of nonionic surfactant rich pastes.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Hemrle to include the second fluid includes paraffin in view of the teachings of Donoghue to provide a new and versatile process for an even wider range of nonionic surfactant rich pastes. 
Regarding claim 43, the combined teachings teach the first fluid includes water (water, paragraph 0038 of Hemrle) and the second fluid includes paraffin Col. 14, lines 10 of Donoghue)
Allowable Subject Matter
Claims 33, 34, 36, 44-65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closet prior art reference, (US 2017016770) to Hemrle et al. teaches a method of solid production comprising: contacting a first fluid with a second fluid to facilitate solidifying the second fluid, wherein the first fluid and the second fluid are immiscible with respect to each other; however, the reference fails to disclose, suggest or teach the  one or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763